— In an action, inter alia, for specific performance of a contract for the sale of real property, the defendants appeal from a judgment of the Supreme Court, Westchester County (Ruskin, J.), entered November 13, 1986, which directed specific performance of the contract.
Ordered that the judgment is affirmed, with costs.
The central issue on appeal is whether the defendants *321executed a valid agreement to sell certain real property. The record reveals, and it is undisputed that the defendants, who are licensed real estate brokers, signed a detailed "rider” which incorporated by reference the terms of a standard real estate contract. In addition, the rider contained, inter alia, the parties’ names, the purchase price and an accurate description of the premises.
We find, as did the trial court, that the foregoing memorandum satisfied the requirements of the Statute of Frauds (see, General Obligations Law § 5-703 [2]) since it contained all of the essential elements of a contract (see, Birnhak v Vaccaro, 47 AD2d 915). The defendants, having executed this memorandum, are thus bound by its terms.
Since the plaintiffs have satisfied their burden of proof that there was a valid agreement between the parties to sell the premises, that the agreement was supported by good and sufficient consideration and that plaintiffs were ready, willing and able to perform, the judgment appealed from is affirmed. Niehoff, J. P., Eiber, Kunzeman and Harwood, JJ., concur.